Order entered January 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01247-CR

                               RUSTY LYLE WHITE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                            On Appeal from the 78th District Court
                                   Wichita County, Texas
                               Trial Court Cause No. 59,739-B

                                            ORDER
       Appellant, who was convicted of aggravated sexual assault of a child, filed his brief on
January 7, 2019. In the brief, he uses the name of a victim who was a child at the time of the
offense. Accordingly, we STRIKE appellant’s brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended
brief that identify any victim either generically (“victim” or “complaining witness”) or by initials
only, including when quoting portions of the record.
       We DIRECT the Clerk to send copies of this order to Greg Merkle and the Wichita
County District Attorney’s Office.




                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE